DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE: The “at least one control device” and “ data flow control device” are not being interpreted under 35 U.S.C. 112(f) as they are modified by system components. 
Claim Objections

Claim 2-12 objected to because of the following informalities:  the applicant recites “the method as in patent claim 1” and should recite “the method as in claim 1.”  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  the applicant recites “()” without anything included in the parenthesis. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 13 recites the limitation "the edge device" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim. The claim should recite “the industrial edge device. 
Claim 13 recites the limitation "the communication connections" in line 12 and 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The claim should recite “of the first or second communication connection.”
Claim 11 recites the limitation “this container” which is unclear as to which or what “this container” is referring to. Is it one of several containers? The only container? For examination purposes the examiner is interpreting this as one of one or more containers. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim13 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recite(s) a system comprising components which may be interpreted simply as software, which does not fall under one of the four statutory categories (i.e. communication connection, plurality of applications, control device, data flow control device).



Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, either alone or in combination does not expressly disclose all the limitations of claim 1 in addition to the subject matter disclosed in claim 3. 
Claims 4-8 are objected to for their dependency on an already objected to claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-2 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo et al (US 9,989,958) in view of Chitalia et al (US 10,924,419). 
Regarding claim 1 and 13, Asenjo et al discloses a method and industrial edge device to control data exchange of an industrial edge device with an industrial automation arrangement and with a data cloud including: 
the edge device including a first communication connection to the industrial automation arrangement and a second communication connection to a network of the data cloud, , the method comprising ensuring, via a data flow control device of the edge device, simultaneous direct data exchange by an application via both communication connections is prevented [column 27 lines 40-55, column 28 lines 15-20, column 38 lines 40-67, fig 10, column 6 lines 18-42, column 45 lines 35-55];
Please note that in this example the collection component can facilitate the collection or obtaining of industrial automation related tasks. 
However, Asenjo et al does not expressly disclose but Chitalia et al discloses:
a plurality of applications exchanging the data, and including at least one control device, formed as one of a firewall and a content filter, for controlling the data to be exchanged and defining whether the data exchange of the respective application is one of (i) controlled by the control device via the first communication connection and implementing the data exchange directly via the second communication connection for each of the applications and (ii) implementing the data exchange directly via the first communication connection and implementing the communication by the control device via the second communication connection for each of the applications [column 6 lines 43-67, column5 lines 25-40]
Please note that in this example the SDN controller manages network services such as the management and connection of different components and applications to one another.
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Asenjo et al by defining the control of data exchange, for the purpose of assigning tasks for data exchange, based upon the beneficial teachings provided by Chitalia et al, see for example [column 6 lines 43-67, column5 lines 25-40].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 2, Asenjo et al and Chitalia et al disclose all the limitations of claim 1. Asenjo et al further discloses wherein the communication connection via which an application communicates directly and the communication connection via which the same application exchanges the data via the control device are administered by a user interface [column 30 lines 18-33]. 
Regarding claim 9, Asenjo et al and Chitalia et al disclose all the limitations of claim 1. Asenjo et al further discloses wherein the control device is installed as an application on the edge device [column 28 lines 15-40]. 
Regarding claim 10, Asenjo et al and Chitalia et al disclose all the limitations of claim 1. Asenjo et al  does not expressly disclose but Chitalia et al further discloses wherein the applications are each installed as an application container in a virtual execution environment on the edge device; and wherein precisely one application is installed in each container and each container is executed in a separate virtual execution environment [column 4 lines 1-22].
The motivation to combine is the same as disclosed in point (20).
Regarding claim 11, Asenjo et al and Chitalia et al disclose all the limitations of claim 1. Asenjo et al  does not expressly disclose but Chitalia et al further discloses wherein the data exchange is controlled by routing one communication connection of the communication connections for each container directly to this container, and by routing a respective other communication connection via the control device to this container [column 8 lines 15-27]. 
The motivation to combine is the same as disclosed in point (20).
Regarding claim 12, Asenjo et al and Chitalia et al disclose all the limitations of claim 1. Asenjo et al further discloses wherein the data flow control device comprises a routine of firmware of the edge device; and wherein the routine is configured to one of (i) control and (ii) monitor the communication connections of the edge device [column 7 lines 1-21, column 37 lines 58-67, column 38 lines 1-13, fig 10]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chao et al (US 2018/0356792) discloses a device that monitors an operator directly using position tracking devices on an operator's person, and combines directly monitored location data with indirect behavior data to accurately gage operator's behavior pattern or trajectory. The device automatically discovers and contextualizes device without a need to reconfigure a data warehouse to accommodate device data.
Brandt et al (US 2014/0250493) discloses systems including networked resources where communication between resources is via dual packet protocols wherein a first protocol includes a frame that specifies a destination device/resource and a data field and the second protocol specifies a final destination device/resource and includes a data field, where the second packets are encapsulated in the first protocol packet frames, the method including specifying access control information for resources, for each first protocol packet transmitted on the network, intercepting the first protocol packet prior to the first protocol destination resource, examining a subset of the additional embedded packet information to identify one of the intermediate path resources and the final destination resource, identifying the access control information associated with the identified at least one of the intermediate path resources and the final destination resource and restricting transmission of the first protocol packet as a function of the identified access control information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436